internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-132722-02 date date legend trust date taxpayer spouse date child child child child date court drafting attorney date date state plr-132722-02 dear this is in response to your authorized representative’s letter dated date and subsequent correspondence requesting rulings regarding the proper treatment of the trust under sec_2041 sec_2036 sec_2514 and sec_2511 of the internal_revenue_code the facts and representations submitted are summarized as follows on date taxpayer and spouse established the trust a revocable_trust for the benefit of taxpayer spouse and their children spouse died on date article i paragraph d of the trust provides that the property comprising the original corpus of the trust estate is jointly owned property of the trustors taxpayer and spouse and is held by them as tenants_by_the_entirety article i paragraph d part of the trust provides that during the joint lives of the trustors any property transferred to the trust shall retain its original character and in the event of revocation the trustee shall distribute such property to the respective trustors based on the same property rights they had prior to the transfer to the trust article iii of the trust provides that the trustee shall hold manage invest and reinvest the trust estate and shall collect the income and upon demand of the trustors or the survivor of them pay to the trustors or to the survivor of them all net_income of the trust estate and pay to each trustor all separate net_income from his or her respective share of the trust estate the trustee shall further pay principal up to the whole thereof to the trustors or to the survivor of them upon written request upon the written request of the trustor who transferred separate estate property to the trust the trustee shall pay so much of the principal of the separate estate established by such trustor up to the whole thereof as he or she shall request article v of the trust provides that upon the death of the trustor whose death shall occur first the trustee shall divide the trust estate including all property received as a result of the decedent’s death into two parts each part to be administered as a separate trust to be known respectively as the decedent’s trust and the survivor’s trust article v paragraph a of the trust provides that the decedent’s trust shall include an amount equal to the lesser_of the equivalent estate_tax exemption in effect during the year of the death of the decedent or one-half of the trust estate in determining the equivalent estate_tax exemption the trustee is to take into consideration any lifetime gifts made which may decrease the actual amount available to transfer to the decedent’s trust the trustors acknowledge that it is their intent that the amount to be distributed to the decedent’s trust shall not exceed an amount which will provide for zero tax upon the death of the first of the trustors to die article v plr-132722-02 paragraph b of the trust provides that all of the rest and residue of the assets of the trust estate shall be allocated to the survivor’s trust article vi of the trust contains provisions governing the decedent’s trust article vi paragraph a of the trust provides that all of the net_income shall be distributed in convenient installments not less frequently than quarterly to the survivor during his or her lifetime article vi paragraph b of the trust provides that the trustee shall also distribute principal to the survivor which in the sole discretion of the trustee is necessary to provide proper support for the survivor article vi paragraph c of the trust provides that the survivor during his or her lifetime shall have the power to appoint the principal and undistributed_income of the trust estate or any part thereof to himself or herself or to any person or persons however the survivor may exercise said power_of_appointment during any calendar_year only to the extent of dollar_figure or five percent of the aggregate value of the trust estate whichever amount shall be greater any such power_of_appointment shall not be construed to be cumulative and if not exercised in any calendar_year such power shall be terminated as to that year article vi paragraph d of the trust provides that upon the death of the survivor the decedent’s trust shall terminate and shall become a part of the survivor’s trust created under article vii and shall be administered in accordance with the provisions of article vii article vii of the trust contains provisions governing the survivor’s trust article vii paragraph a of the trust provides that all of the net_income shall be distributed in convenient installments not less frequently than quarterly to the survivor during his or her lifetime article vii paragraph b of the trust provides that during his or her lifetime the survivor shall have a general power to appoint the principal and any undistributed_income of the survivor’s trust or any part thereof to himself or to herself or to any person or persons upon the death of the survivor he or she shall have the power to appoint the principal and any undistributed_income of the survivor’s trust or any part thereof to his or her estate or to any person or persons or to the decedent’s trust article vii paragraph c of the trust provides that upon the death of the survivor the survivor’s trust shall terminate and shall be distributed in accordance with article viii article vii paragraph d of the trust provides that the survivor’s trust shall be revocable article viii of the trust provides that unless sooner terminated in the manner provided herein both the decedent’s trust and the survivor’s trust shall cease and terminate on the death of the survivor of the trustors on such termination the trustee is directed to distribute the trust as follows article viii paragraph a part of the trust provides for distributions of personal_property plr-132722-02 article viii paragraph a part of the trust provides that the entire remaining trust estate including principal and accrued or undistributed_income shall be distributed to the trustors’ four children child child child and child in equal shares share and share alike provided however that the share devised to child is to be held in trust by child and child or the survivor of them for the benefit of child article viii paragraph a part subpart a of the trust provides that the share of a living child who has attained the age of twenty-one years shall be distributed to him or her as soon as practicable article viii paragraph a part subpart b of the trust provides that in the event that any of trustors’ children shall not have attained the age of twenty- one years at the time of distribution then the trustee shall retain the distributable share of such child and administer and distribute the trust according to the provisions of that article taxpayer represents that a subsequent review of the trust by taxpayer’s new estate_planning attorney revealed three ambiguities in the trust that may result in a construction contrary to the taxpayer and spouse’s intent the first ambiguity involves article vi paragraph d of the trust and article vii paragraph b of the trust article vi paragraph d of the trust provides that upon the death of the survivor the decedent’s trust shall terminate and shall become a part of the survivor’s trust created under article vii and shall be administered in accordance with the provisions of article vii article vii paragraph b of the trust provides in part that upon the death of the survivor he or she shall have the power to appoint the principal and any undistributed_income of the survivor’s trust or any part thereof to his or her estate or to any person or persons or to the decedent’s trust taxpayer represents that these two provisions taken together may be construed to give taxpayer the survivor a general_power_of_appointment over the assets of the decedent’s trust taxpayer further represents that this result is contrary to taxpayer and spouse’s intent taxpayer states that she and spouse intended to shelter the assets of the decedent’s trust at the death of the first trustor by use of the deceased trustor’s unified_credit and distribute the assets of the decedent’s trust on the death of the surviving trustor in the same manner as the remaining assets of the survivor’s trust the second ambiguity involves several provisions of the trust relating to the nature of jointly owned property contributed to the trust specifically taxpayer contends that it is unclear how article i paragraph d part of the trust is meant to apply on the death of a trustor taxpayer asserts that this provision which purports to preserve the tenancy by the entireties character of the trust property could be construed as an attempt to preserve the surviving trustor’s right_of_survivorship in assets in the decedent’s trust contrary to the provisions of article v the third ambiguity arises from the fact that the trust does not expressly state that the decedent’s trust is to be funded with assets from the decedent’s share of the trust estate while some provisions of the trust mention separate shares of the trust estate to be attributable to each trustor other provisions fail to suggest the existence of plr-132722-02 separate trust shares taxpayer asserts that if the decedent’s trust was funded with assets from the survivor’s share of the trust estate then such assets would be includible in taxpayer’s gross_estate under sec_2036 taxpayer represents that this result would be inconsistent with the trustors’ intent in order to eliminate the ambiguities contained in the trust and to accurately reflect the intent of the trustors on date taxpayer as trustee of the trust filed a petition with the court seeking authorization to reform the trust taxpayer child child child and child the named beneficiaries of the trust indicated their written consent to the reformation sought by the petition drafting attorney the attorney who drafted the trust provided a sworn affidavit that the ambiguous provisions of the trust as described above were the result of a scrivener’s error and are contrary to the intent of taxpayer and spouse on date the court issued an order authorizing the reformation of the trust the court found in part that i there were ambiguities present on the face of the trust instrument ii that because of circumstances not known to or anticipated by the trustors compliance with the terms of the trust would defeat or substantially impair the accomplishment of a material purpose of the trust and iii that the reformation is consistent with the court’s belief of the trustors’ intent on date taxpayer executed the reformation of the trust the reformation provides that it shall be effective retroactively as of date as a result of the reformation the following changes were made to the trust article i paragraph d of the trust was reformed in its entirety article i paragraph d of the trust as reformed provides that the trustors shall each have an equal one-half ½ beneficial_interest in the trust estate all property transferred to the trust estate whether by the trustors or otherwise shall be held in such separate shares as tenants in common property prior to the death of either trustor each trustor’s one-half ½ beneficial_interest in the trust estate may be further characterized as an undivided one-half ½ tenant in common interest in the property comprising the trust estate certain property transferred to the trust estate may be jointly owned by the trustors and held as joint_tenants with the right_of_survivorship or held as tenants_by_the_entirety trustors acknowledge and agree that upon their transfer of such property to the trust estate it shall lose its character as joint_tenancy with the right_of_survivorship property or tenancy_by_the_entirety property and be thereafter held as tenants in common property with each trustor’s individual one-half ½ interest to be held as such trustor’s separate share in accordance with the terms of this trust each trustor acknowledges and understands the nature of each trustor’s separate share of the trust estate as tenancy_in_common property article v paragraph a was reformed in its entirety article v paragraph a as reformed provides that the trustee shall set_aside as the decedent’s trust all assets of the decedent’s separate share of the trust estate that cannot qualify for the federal estate_tax_marital_deduction plus the largest pecuniary amount if any of the remaining plr-132722-02 assets of the decedent’s separate share of the trust estate that can be added to the decedent’s trust without incurring or increasing the state and federal estate_tax liability of the decedent’s estate this amount will be calculated by taking into account the decedent’s applicable_exclusion_amount and all other tax_credits deductions and other preferences allowed to the decedent’s estate in determining that amount the trustee shall consider all other transfers of assets included in the decedent’s gross_estate for federal estate_tax purposes and all the decedent’s adjusted_taxable_gifts the decedent’s trust shall be held administered and distributed in accordance with the provisions of article vi article v paragraph b was reformed in its entirety article v paragraph b as reformed provides that all assets of the decedent’s separate share of the trust estate that are not set_aside as the decedent’s trust plus all assets of the survivor’s separate share of the trust estate shall be set_aside by the trustee as the survivor’s trust the survivor’s trust shall be held administered and distributed in accordance with the provisions of article vii article vi paragraph d of the trust was reformed in its entirety article vi paragraph d as reformed provides that upon the death of the survivor the decedent’s trust shall terminate and shall be distributed in accordance with the provisions in article viii taxpayer has requested the following rulings article vi paragraph d of the trust as reformed does not provide taxpayer with a general_power_of_appointment over the assets of the decedent’s trust and upon the death of taxpayer the assets of the decedent’s trust will not be includible in taxpayer’s gross_estate under sec_2041 with the exception of of the principal of the decedent’s trust due to the existence of the and power the assets of the decedent’s trust will not be includible in taxpayer’s estate under sec_2036 the reformation of the trust does not constitute the release of a general_power_of_appointment by taxpayer resulting in a gift under sec_2514 and the reformation of the trust does not result in taxpayer being deemed to have made a gift of her remainder_interest in the decedent’s trust to her children upon spouse’s death sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides generally that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in sec_2031 through the value at the time of his death of all property real or personal tangible or intangible wherever situated plr-132722-02 sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2041 provides that to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of the following amounts a dollar_figure or b percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied sec_2501 provides generally that a tax is imposed for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-132722-02 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that for purposes of sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court generally if due to a mistake in drafting the instrument does not contain the terms of the trust that the settlor and the trustee intended the settlor or other interested_party may maintain a suit in equity to have the instrument reformed so that it will contain the terms that were actually agreed upon george gleason bogert george taylor bogert the law of trusts and trustees sec_991 rev 2d ed based on the facts submitted and the representations made we conclude that the court order modifying the trust based on scrivener’s error is consistent with applicable state law as it would be applied by the highest court of state accordingly we conclude as follows the taxpayer does not have a general_power_of_appointment over the assets of the decedent’s trust and upon the death of taxpayer the assets of the decedent’s trust will not be includible in taxpayer’s gross_estate under sec_2041 with the exception of percent of the principal of the decedent’s trust due to the existence of the and power the assets of the decedent’s trust will not be includible in taxpayer’s estate under sec_2036 the reformation of the trust does not constitute the release of a general_power_of_appointment by taxpayer resulting in a gift under sec_2514 and the reformation of the trust does not result in taxpayer being deemed to have made a gift of her remainder_interest in the decedent’s trust to her children upon spouse’s death the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-132722-02 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file we are sending a copy of this letter to your authorized representative sincerely melissa c liquerman melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
